709 S.E.2d 596 (2011)
STATE
v.
Sharoid Te-Juan WRIGHT.
No. 476P03-2.
Supreme Court of North Carolina.
June 7, 2011.
Daniel P. O'Brien, Assistant Attorney General, for State of N.C.
Sharoid Tu-Juan Wright, Elizabeth City, for Sharoid Te-Juan Wright.
C. Colon Willoughby, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 6th of June 2011 by Defendant for Peremptory Mandamus:
"Motion Denied by order of the Court in conference, this the 7th of June 2011."